MEMORANDUM **
Rodolfo Samaniego-Nunez appeals his guilty-plea conviction and 30-month sentence for illegal reentry following deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Samaniego-Nunez has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record. Samaniego-Nunez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues requiring further review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.